IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 11-40336
                                   c/w No. 11-40339                        Lyle W. Cayce
                                  Conference Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LUIS VILLASANA-LUEVANOS,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:10-CR-1257-1
                             USDC No. 1:07-CR-1203-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Luis Villasana-
Luevanos (Villasana) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Villasana has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 11-40336
                               c/w No. 11-40339

therein. We concur with counsel’s assessment that the consolidated appeals
present no nonfrivolous issue for appellate review. Accordingly, counsel’s motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH CIR.
R. 42.2.




                                       2